December 12, 1963


Hon.   C. Ii. Cavness                       Opinion No. C- 193
State Auditor
Austin, Texas                               Re:   Can public liability
                                                  Insurance coverage be
                                                  carried on operations
                                                  of housing facilities
                                                  of Texas State Educa-
                                                  tional Instltutlons
                                                  financed by Housing
Dear Mr. Cavness:                                 and Home Finance Agency.
          You have requested our opinion as to whether public
llablllty Insurance can be carried on operations of housing
facilities of Texas State Educational Institutions financed
by the House and Home Finance Agency under Title IV of the
Housing Act of lg.50(Public Law 475, 81st Congress, as amended).
You state that public llablllty Insurance coverage Is a part
of the terms and conditions of such loan agreements, and has
prompted this opinion request. We also observe that such terms
and conditions also Include therein fire and extended coverage,
boiler insurance, and use and occupancy Insurance.
          The question of whether the several State agencies
are authorized to carry various types of Insurance has been
construed on numerous past occasions by this office. These
opinions hold that State warrants may not be Issued for the
payment of an Insurance premium ln,the absence of a specific
appropriation for that purpose. These holdings have also been
Influenced by the legislativedirective found In Senate Concur-
rent Resolution No. 3, 37th Leg., 2nd Called Session, 1921,
wh'erelnIt Is stated that no Insurance policy shall be taken
out upon any of the public buildings and contents thereof. As
there Is no specific appropriationfor the payment of llablllty
Insurance premiums In this Instance, no payment for such an ex-
pense Is authorized. Your attention Is directed to the enclosed
Attorney General's Opinions Nos. o-1100, o-1762, o-5790, o-184,
o-3000, O-2130 and o-5824 In thlS connection.


                               -932-
.
Hon.   C. Ii.   Cavness,   page .2 (C-   193 )



             It must also be pointed out that there is an even more
 important reason why there Is no,authorlzatlon      for securing
 llablllty   Insurance coverage.   Broadly speaking,    llablllty
  ln.surance protects  the Insured against judgments obtained
 against such Insured for damagea     caused by It or Its agent.
  It Is well established   that the State cannot be sued without
‘Its consent, and further that the State Is not liable          for the
 torts of Its officers,    agents, or employees acting in a~govern-
 ment&l function.     Fonseca v. State, 297 S.li.2d 19,     (Tex.Clv.
 App. 1956) and cases there cited.
            It Is, therefore,.  our opinion that Texas State
Educational   Institutions   are not authorized to carry public
llablllty   Insurance on their housing facllltles.
                            SUMMARY

            Public llablllty   Insurance coverage cannot
       be carried on operations   of housing facllltles
       of Texas State Educational    Instltutlons.
                                         Very truly     yours,
                                         WAGGONER     CARR
                                         Attorney     General


                                         By:

 PP:mkh                                        Assistant

APPROVED:
OPINION COMMITTEE
w. V. Geppert,       Chairman
Joe R. Long
Frank Booth
Malcolm Quick
Paul Robertson
 gPROVED FOR THE ATTORNEY         GENERAL
   : Albert P. Jones




                                    -933-